IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-14-00218-CR

RAFAEL SUAREZ,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                           From the 82nd District Court
                               Falls County, Texas
                              Trial Court No. 9279


                           ABATEMENT ORDER


      A jury convicted Appellant Rafael Suarez of continuous sexual abuse of a young

child, and the trial court assessed his punishment at sixty years’ imprisonment. This

appeal ensued. In his first issue, Suarez contends that the trial court violated his Sixth

Amendment right to an open trial because his family members were excluded from the

courtroom on the first day of the proceedings.

            To rebut the presumption of openness and to allow closure of an
      accused’s trial, or any part thereof,
                  [(1)] the party seeking to close the hearing must advance an
                  overriding interest that is likely to be prejudiced, [(2)] the
                  closure must be no broader than necessary to protect that
                  interest, [(3)] the trial court must consider reasonable
                  alternatives to closing the proceeding, and [(4)] it must make
                  findings adequate to support the closure.

Lilly v. State, 365 S.W.3d 321, 328-29 (Tex. Crim. App. 2012) (quoting Waller v. Georgia,

467 U.S. 39, 48, 104 S. Ct. 2210, 81 L. Ed. 2d 31 (1984)). The Court of Criminal Appeals has

described the trial court’s findings as the “linchpin of the Waller test.” Id. at 329.

        The State has filed a motion to abate this appeal to allow the trial court to issue

written findings under Waller. See, e.g., Steadman v. State, 360 S.W.3d 499, 501 (Tex.

Crim. App. 2012). It appears from the record that no written findings were requested

by the parties or issued by the trial court. The trial court provided only oral responses

to Suarez’s complaint. We therefore grant the State’s motion, abate this appeal, and

remand this case to the trial court so that it can issue written findings.

        The trial court is ordered to issue its written findings within twenty-one days of

the date of this Order. The trial court clerk shall file a supplemental clerk’s record

containing the written findings within thirty-five days after the date of this Order.

        The State’s first motion for extension of time in which to file its brief is granted.

The State’s brief is due thirty days after the date the supplemental clerk’s record is filed

with this Court.



                                                    PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and

Suarez v. State                                                                          Page 2
      Justice Scoggins
Motions granted, cause abated
Order issued and filed April 16, 2015
Do not publish




Suarez v. State                         Page 3